PER CURIAM.
A default was entered on liability against appellant, followed by a trial and judgment for damages. From an order denying appellant’s motion for relief from said judgment pursuant to Florida Rule of Civil Procedure 1.540, this appeal has been perfected.
We find no reversible error because appellant failed to demonstrate either excusable neglect, Moore v. Powell, 480 So.2d 137 (Fla. 4th DCA 1985), rev. denied, 492 So.2d 1333 (1986); Allen v. Wright, 350 So.2d 111 (Fla. 1st DCA 1977), or a meritorious defense, Moore, 480 So.2d 137; Westinghouse Elevator Company v. DFS Construction Company, 438 So.2d 125 (Fla. 2d DCA 1983); Napco Paints, Inc. v. LaPorte (U.S.), Inc., 490 So.2d 1023 (Fla. 3d DCA 1986).
Accordingly, the judgment appealed from is affirmed.
DOWNEY, GLICKSTEIN and GUNTHER, JJ., concur.